Exhibit 10.1








        


REAL PROPERTY PURCHASE AGREEMENT




BETWEEN




BELTWAY BUSINESS PARK, L.L.C.,
A Nevada Limited Liability Company
(“Seller”)


AND


NV LAS DEC, LLC
A Nevada Limited Liability Company


(“Purchaser”)










April 28th, 2020
Date






Nevada Title Company
(“Escrow Agent”)


Escrow No. NCS-969567




















Approximately 2.07 acres located
in
Clark County, Nevada
APN No. 176-01-201-007
1
        

--------------------------------------------------------------------------------






REAL PROPERTY PURCHASE AGREEMENT
        
THIS REAL PROPERTY PURCHASE AGREEMENT ("Agreement") is made this April 28th,
2020 (“Effective Date”), by and between the Seller and Purchaser hereinafter
identified in Sections 1.2 and 1.3 hereof, respectively, and constitutes an
agreement between the parties for the purchase of the Property as identified in
Section 1.5 hereof on the terms and conditions and with and subject to the
covenants and agreements of the parties hereinafter.


WITNESSETH


WHEREAS, Seller is the owner of certain real property located in the County of
Clark (the “County”), State of Nevada, as more particularly described in Section
1.5 below (the “Property”).


WHEREAS, Purchaser desires to purchase the Property from Seller and Seller
desires to sell the Property to Purchaser.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the other documents referred to herein relating to the
purchase, sale, and development of the Property and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:


1. Basic Provisions/Definitions.


The following are certain provisions, which are a part of, and, in certain
instances, referred to, in subsequent provisions of this Agreement and unless
otherwise stated in this Agreement, the following terms will have the following
meanings:

SECTION 1.1
EFFECTIVE DATE OF THIS AGREEMENT:April 28th, 2020SECTION 1.2
SELLER:BELTWAY BUSINESS PARK, L.L.C.,
a Nevada limited liability companySECTION 1.3
PURCHASER:NV LAS DEC, LLC,
a Nevada limited liability companySECTION 1.4
PURCHASER’S TRADE NAME:N/ASECTION 1.5
PROPERTY:
The real property comprising (+/-) 2.07 acres of land and improvements (APN
Number: 176-01-201-007), as depicted on Exhibit "A" attached hereto and made a
part hereof together with all other rights, privileges and appurtenances
belonging or in any way pertaining to said real property, including, without
limitation, any Seller’s rights or interest with respect to rights-of-way on or
adjacent to the Property, to the extent existing (“Property”).
SECTION 1.6
CLOSING DATE:
The “Closing Date” shall be the day which is: (a) the date 5 days after the
completion of the Title Report process set forth in Section 7.1 or (b) such
other date as may be chosen by Seller and Purchaser, by joint written notice
delivered to Escrow Agent at least five (5) days in advance thereof.
(See Section 8)


2
        

--------------------------------------------------------------------------------






SECTION 1.7 PURCHASE PRICE:Means the aggregate purchase price to be paid by
Purchaser for the Property, which amount shall be TWO MILLION FIVE HUNDRED
FORTY-SEVEN THOUSAND FIVE HUNDRED DOLLARS AND NO/100) ($2,547,500) (“Purchase
Price”) to be paid as set forth in Section 2.1 below.(See 2.1)SECTION 1.8
DEPOSIT:TWENTY-FIVE THOUSAND DOLLARS AND NO/100 ($25,000).(See Section
2.1)SECTION 1.9 TERMS OF PAYMENT:The terms of payment of the Purchase Price
shall be as detailed in Section 2.1, below.(See Section 2.1)SECTION 1.10
INVESTIGATION PERIOD:In accordance with Section 2 below, Purchaser shall have
the opportunity to perform all due diligence/investigations of the Property,
including but not limited to any and all environmental investigations/testing,
within 2 business days after the Effective Date (the “Investigation Period”).
Purchaser shall have the opportunity to endeavor to obtain all permits,
approvals and entitlements necessary to operate the Property as intended by
Purchaser, within the Investigation Period. During the Investigation Period,
Seller agrees to furnish Purchaser copies of all tests, plans, or reports. If
any, obtained by Seller or on behalf of Seller in connection with the site at no
cost or expense to Purchaser. In the event of termination of this Agreement,
Purchaser agrees to furnish Seller copies of all tests, plans, or reports
obtained by Purchaser in connection with the Site, at no cost or expense to
Seller.(See Section 2.2)SECTION 1.11 GUARANTOR(S):N/ASECTION 1.12 INTENDED
USE:N/ASECTION 1.13 BROKER(S):Seller’s: None.

Purchaser’s: None(See Section 30)


3
        

--------------------------------------------------------------------------------







SECTION 1.14 ADDRESSES FOR NOTICES:
Seller: BELTWAY BUSINESS PARK, L.L.C.
2300 West Sahara Avenue
                          Suite 530
Las Vegas, Nevada 89102
Attn: Thomas A. Thomas
Telephone No. (702) 920-2800
                          EMail:tthomas@thomas-mack.com


and


George L. Ralphs, Esq.
                          2300 West Sahara Avenue
                          Suite 550
Las Vegas, Nevada 89102
Telephone No. (702) 870-1559
                          E-Mail: glr@ralphslaw.com


Purchaser: NV LAS DEC, LLC
c/o Switch, Ltd.
Attn: Office of the General Counsel
7135 S. Decatur Boulevard
Las Vegas, Nevada 89118
Email: legal@switch.com


SECTION 1.15 NOTICESMeans any notice or other communication required or
permitted to be given to the parties hereto. Notices shall be deemed to have
been given if in writing and hand delivered (including without limitation a
reputable overnight courier service such as but not limited to FedEx and UPS or,
if by personal delivery, with acknowledgment of receipt), or mailed by certified
or registered mail, return receipt requested, first class postage prepaid or if
sent by electronic delivery, addressed as set forth in Section 1.14; or at such
other address as the parties hereto may, from time to time, designate in
writing. Service by overnight courier or mail shall be deemed made on the first
business day delivery is attempted or upon receipt, whichever is earlier.
Service by electronic delivery shall be deemed made upon confirmed transmission,
if during normal business hours at the recipient’s location and the recipient is
also notified via telephone at the applicable number set forth above during
normal business hours at the recipient’s location within 24 hours of such
transmission and a duplicate copy of such notice is sent via hand delivery or
mail in accordance with the foregoing.SECTION 1.16 ESCROW AGENTMeans First
American Title insurance Company, whose address is: 8311 W. Sunset Rd., Suite
100, Las Vegas, Nevada 89113, Attn: Anastasia Dion or other Escrow Agent as
designated by the Seller. This Agreement shall constitute Escrow Agent's
instructions. Seller and Purchaser agree to execute and deliver to Escrow Agent
such additional and supplemental instructions as Escrow Agent may require in
order to clarify Escrow Agent's duties under this Agreement; provided, however,
that in the event of any conflict or inconsistency between this Agreement and
any instructions delivered to Escrow Agent, the terms of this Agreement shall
govern the duties of Escrow Agent and the rights and obligations of Seller and
Purchaser unless




4
        

--------------------------------------------------------------------------------








such instructions are signed by both Seller and Purchaser and expressly state
that they govern in the event of any conflict with this Agreement.SECTION 1.17
INTENTIONALLY OMITTEDSECTION 1.18 CLOSINGMeans the effective transfer of the
Property from Seller to Purchaser in exchange for the payment by Purchaser to
Seller of the Purchase Price in accordance with the terms and conditions of this
Agreement. Escrow shall close on the Closing Date.(See Section 8)SECTION 1.19
OPENING OF ESCROWMeans the date upon which Escrow Agent has received a fully
signed original, or counterpart originals, of this Agreement, accompanied by the
sums and documents required herein.SECTION 1.20 PLACE OF CLOSINGMeans the
offices of the Escrow Agent.SECTION 1.21 TITLE INSURANCE COMPANYMeans First
American Title insurance Company, whose address is: 8311 W. Sunset Rd., Suite
100, Las Vegas, Nevada 89113, Attn: Anastasia Dion, or other Escrow Agent as
designated by the parties.

2. Sale and Purchase of Property/Investigation Period.


2.1 The Purchase Price shall be paid by Purchaser as follows:


Within two (2) days following the Effective Date, Purchaser shall deposit the
sum set forth in Section 1.8 as an earnest money deposit with Escrow Agent (the
“Deposit”). As used herein, the term “Deposit” shall include, when paid, the
Deposit together with all interest earned thereon. The Deposit shall be in the
form of a cashier's check made payable to Escrow Agent or wire transfer of funds
to Escrow Agent. Except as otherwise specifically set forth in Sections 2.2,
7.1, 9 and 13.1(a) below the Deposit shall be non-refundable to the Purchaser
and shall be applied toward the Purchase Price at Close of Escrow.


At the Closing, Purchaser shall pay, to Seller, an amount (the “Closing
Payment”) equal to the full Purchase Price, less the Deposit, and all interest
earned thereon, plus (ii) Purchaser's Closing Costs as defined in Section 12
below, (all in the form of cash or equivalent made payable to Escrow Agent);


2.2 During the Investigation Period, Purchaser shall have the opportunity to
perform all due diligence/investigations of the Property. Seller agrees that
Purchaser and its agents shall have access to the Property at all reasonable
times for the purpose of conducting any inspections, testing or obtaining any
other due diligence information, including, but not limited to, engineering,
planning, soil and subsoil testing, and any other activities relating to the
inspection of the Property as Purchaser deems appropriate or desirable.
Purchaser agrees to indemnify and hold Seller harmless with respect to any
mechanics’ or materialmen’s lien, property damage, loss, cost or expense,
including reasonable attorneys’ fees, in any way related to, or caused by,
Purchaser’s activities on the Property, except to the extent caused by the
negligence or willful misconduct of Seller. Purchaser shall not disturb the
Property beyond what is reasonably necessary to conduct its investigation and
shall return the Property to substantially the same
5
        

--------------------------------------------------------------------------------



condition as the Property was in prior to such investigations. Should Purchaser
terminate this Agreement prior to the end of the Investigation Period: (i)
Purchaser shall have no further right or interest in the Property, and (ii)
Purchaser shall return to Seller, copies of all Property Documents. Should the
Purchaser require any entitlements and/or survey(s), Purchaser shall pursue the
same during the Investigation Period and any delays in obtaining the same shall
not extend the term of the Investigation Period or the Closing Date.
Notwithstanding anything in this Agreement to the contrary, Purchaser's
indemnity obligations under this Section 2.2 shall survive any termination of
this Agreement.


Within 5 business days following the Effective Date, Seller shall provide
Purchaser with copies of all of the following, to the extent currently within
Seller’s possession or under its current control (collectively the “Property
Documents”): (i) all tests, reports, and assessments prepared by or on behalf
of, or in possession of, Seller and relating to the physical condition of the
Property; and (ii) all contracts materially affecting the Property. Purchaser
hereby acknowledges that Purchaser shall be solely responsible for determining
the accuracy and completeness of the Property Documents and that Seller has not
made and does not hereby make any representation or warranty regarding the
accuracy or completeness of any of the Property Documents or the sources
thereof, except as may be expressly covered by Seller’s representations and
warranties in this Agreement. Seller is providing the Property Documents, to
Purchaser, solely as an accommodation.


In the event this Agreement is terminated by Purchaser or automatically
terminates in accordance with terms and conditions set forth herein, the
Deposit, less One Hundred Dollars ($100.00), shall be immediately released to
Purchaser and One Hundred Dollars ($100.00) shall be released to Seller as
independent consideration for Purchaser’s ability to terminate this Agreement
during the Investigation Period.


Seller shall not be obligated to allow Purchaser entry upon the Property until
Seller has received, from Purchaser, executed copies of certificates of
insurance as follows:


Purchaser, at its sole cost and expense, during the entire Investigation Period,
shall procure, pay for and keep in full force and effect: (i) a commercial
general liability insurance policy (ISO form or equivalent), including insurance
against liability under this Agreement with respect to the Property and the
operations of Purchaser (and any invitees, agents, contractors, experts, etc.)
in, on or about the Property in which the limits with respect to personal
liability and property damage shall not be less than One Million Dollars
($1,000,000) per occurrence on a location basis; and such other insurance as
from time to time may be required by city, county, state or Federal laws, codes,
regulations or authorities or which Seller determines is reasonably necessary or
appropriate under the circumstances. Purchaser shall, at its expense, maintain
in effect, during the entire Investigation Period, the policies of insurance
required under this Article. All policies that Purchaser is required to obtain
under this Article shall be issued by insurance companies authorized to do
business in the State of Nevada with a Financial Strength Rating of not less
than “A” and a Financial Size Category of not less than Class “X”, as rated by
the most current available “Best’s” Insurance Reports. On or before any early
entry onto the Property by Purchaser, Purchaser shall furnish Seller with
evidence acceptable to Seller that: (i) the policies (or a binder thereof)
required pursuant to this Article are in effect and (ii) Seller shall be
notified by the carrier in writing thirty (30) days prior to cancellation,
material change, or non-renewal of such insurance. The liability insurance
policies that Purchaser is required to obtain pursuant to this Article shall
name Seller and, upon Seller’s request, Seller’s mortgagee, if any, as
additional insured on such equivalent form as may be approved by Seller and
shall be primary policies, and shall not be contributing with and shall be in
excess of coverage which Seller may have and shall be unaffected by any
insurance or self-insurance Seller may have regardless of whether any other
insurance policy names Seller as an insured or whether such insurance stands
primary or secondary.


2.3 In the event this Agreement is terminated for any reason, except as provided
under Sections 2.2, 7.1, 9 and/or 13.1(a), Seller shall retain the Deposit and
any interest accrued thereon, as
6
        

--------------------------------------------------------------------------------



part of the consideration given to Seller for entering into this Agreement and
holding the Property available for Purchaser's investigation. This Section 2.3
shall survive the termination of this Agreement


3. Water Allocation/Utilities/Roads/Infrastructure.


3.1 Purchaser acknowledges and agrees that the purchase and sale of the Property
does not include any water rights. Purchaser represents that it is not relying
on Seller for any water or water facilities.


3.2 Purchaser acknowledges and agrees that the purchase and sale of the Property
does not include any utilities. Purchaser represents that it is not relying on
Seller for any utilities.


3.3 Purchaser represents that it is not relying on Seller for any access roads.


3.4 Purchaser acknowledges and agrees that little or no improvements or
infrastructure exist on the Property. Purchaser represents that it is not
relying on Seller for any such infrastructure.


4. Seller's Representations and Warranties.


Seller warrants and agrees as follows:


4.1 Seller has good and marketable fee simple title to all the Property, free
and clear of all mortgages, encumbrances, pledges, liens, and charges of every
kind, nature, or description, except for the Permitted Exceptions.


4.2 Seller is duly organized and validly existing under the laws of the State of
Nevada and has all necessary power, right, authority and capacity to enter into
and perform this Agreement in accordance with its terms.


4.3 This Agreement has been duly executed by Seller and constitutes the legal,
valid, binding and enforceable obligation of Seller.


4.4 Seller is not a “foreign person” as that term is defined in Section 1445 of
the Internal Revenue Code of 1986, as amended (“Code”), and applicable
regulations.


4.5 The Property is free of any right of possession or claim of right of
possession of any party other than Seller, and there are no leases or occupancy
agreements currently affecting any portion of the Property. Seller will not
further sell, encumber, convey, assign, pledge, lease or contract to sell,
convey, assign, pledge, encumber or lease all or any part of the Property, nor
restrict the use of all or any part of the Property, nor take or cause or allow
to be taken any action in conflict with this Agreement at any time between the
Effective Date and (x) Closing, or (y) the earlier termination of this Agreement
pursuant to its terms. Seller additionally hereby represents and warrants that
no rights of first refusal or similar agreements exist in connection with the
Property that would impede Buyer's ability to purchase the Property as provided
herein, or that are in any way in contravention of the spirit and intent of this
Agreement.


4.6 To Seller’s knowledge, there is no actual or threatened action, litigation,
or proceeding by any organization, person, individual or governmental agency
(including governmental actions under condemnation authority or proceedings
similar thereto) against the Property or Seller, nor has any such organization,
person, individual or governmental agency communicated to Seller anything that
Seller believes to be a threat of any such action, litigation or proceeding. To
Seller’s knowledge, there are no tax certiorari or similar proceedings in effect
with respect to the Property.


7
        

--------------------------------------------------------------------------------



4.7 To Seller’s knowledge, no Hazardous Materials (as hereinafter defined) have
been deposited on or about the Property. “Hazardous Materials " or similar terms
shall mean and include asbestos, asbestos-containing materials, petroleum and
petroleum products, the group of organic compounds known as polychlorinated
biphenyls, and any substances or materials that are regulated, controlled or
prohibited under the Resource Conservation and Recovery Act of 1976 ("RCRA"), 42
U.S.C. § 690, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 ("CERCLA"), 42 U.S.C. Sections 9601-9657, as amended by
the Superfund Amendments and Reauthorization Act of 1986 ("SARA"), or any
similar State law or local ordinance or any other environmental law, the Federal
Water Pollution Control Act, 33 U.S.C. §1251, the Clean Air Act, 42 U.S.C. §
7401, the Toxic Substances Control Act ("TCSA"), 15 U.S.C.§ 2601, or any similar
State law or local ordinance, or any other Federal, State or local environmental
statutes, regulations, ordinances or other environmental regulatory
requirements.


4.8 Except as noted in Sections 4.1 through 4.7 above, Seller makes no
representation or warranty, express or implied, with respect to the Property.


4.9 The words “To Seller’s knowledge” and/or “has no knowledge” signifies that,
no facts have come to the attention of the person with the most knowledge
regarding the Property that would give actual knowledge or actual notice that
any such matters are not accurate, and such person has undertaken no
investigation or verification of such matters.


5. Purchaser Representations and Warranties.


Purchaser warrants and agrees as follows:


5.1 Purchaser has all necessary power, right, authority and capacity to enter
into and perform this Agreement in accordance with its terms.


5.2 This Agreement has been duly executed by Purchaser and the execution and
performance of this Agreement will not violate any agreement to which Purchaser
is a party or to which it may be bound. There are no suits or actions pending
that would in any way interfere with the ability of Purchaser to carry out this
Agreement.


5.3 Purchaser represents that Purchaser has the authority to execute this
Agreement.


5.4 Purchaser is experienced in and knowledgeable about the ownership and
development of real estate, and will rely exclusively on its own consultants,
advisors, counsel, employees, agents, principals and/or studies, investigations
and/or inspections with respect to the Property, its condition, value and
potential. Except as otherwise set forth in Section 4 above, Purchaser agrees
that, notwithstanding the fact that it has received certain information from
Seller or its agents or consultants, Purchaser has relied solely upon and will
continue to rely solely upon its own analysis and will not rely on any
information provided by Seller or its agents or consultants.


5.5 EXCEPT AS EXPRESSLY SET FORTH IN SECTION 4, THE SALE OF THE PROPERTY
HEREUNDER IS AND WILL BE MADE ON AN “AS IS” BASIS, WITHOUT REPRESENTATIONS AND
WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR OTHERWISE, INCLUDING, BUT
NOT LIMITED TO, ANY REPRESENTATION OR WARRANTY CONCERNING TITLE TO THE PROPERTY,
THE PHYSICAL CONDITION OF THE PROPERTY, THE COMPLIANCE OF THE PROPERTY WITH
APPLICABLE LAWS AND REGULATIONS (INCLUDING, BUT NOT LIMITED TO, ZONING AND
BUILDING CODES OR THE STATUS OF DEVELOPMENT OR USE RIGHTS RESPECTING THE
PROPERTY), THE FINANCIAL CONDITION OF THE PROPERTY OR ANY OTHER REPRESENTATION
OR WARRANTY RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS OR ENCUMBRANCES,
RIGHTS OR CLAIMS ON, AFFECTING OR PERTAINING TO THE PROPERTY OR ANY PART
THEREOF. PURCHASER ACKNOWLEDGES THAT PURCHASER HAS EXAMINED, REVIEWED AND
INSPECTED ALL MATTERS, WHICH, IN PURCHASER’S JUDGMENT, BEAR UPON
8
        

--------------------------------------------------------------------------------



THE PROPERTY AND ITS VALUE AND SUITABILITY FOR PURCHASER’S PURPOSES. EXCEPT AS
TO MATTERS OTHERWISE SET FORTH IN THIS AGREEMENT, PURCHASER WILL ACQUIRE THE
PROPERTY SOLELY ON THE BASIS OF ITS PHYSICAL AND FINANCIAL EXAMINATIONS, REVIEWS
AND INSPECTIONS AND THE TITLE INSURANCE PROTECTION AFFORDED BY THE TITLE POLICY.
WITHOUT LIMITATION THEREON AND EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN, PURCHASER HEREBY WAIVES AND DISCLAIMS (1) ANY
WARRANTY, EXPRESS, IMPLIED OR ARISING BY OPERATION OF LAW, INCLUDING ANY
WARRANTY OF HABITABILITY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE.


The terms and provisions of this Section 5 shall survive the Closing and
recording of the GBS Deed (as defined below).


6. Intentionally Omitted.


7. Title Report.


7.1 Except for the Permitted Exceptions set forth in the Title Report (as
defined below) (“Permitted Exceptions”), title to the Property shall be free of
liens and encumbrances. Seller has furnished Purchaser with a preliminary title
report and copies of all exceptions to title referred to therein within 5
business days after Opening of Escrow ("Title Report"). Within 15 days following
the Effective Date, Purchaser shall give Seller notice specifying those matters
which are not acceptable conditions of title. All exceptions in the Title Report
not specifically disapproved by Purchaser within 15 days following the Effective
Date shall be deemed to have been approved. Seller shall endeavor to remove such
objectionable items within 5 business days thereafter, and if Seller fails to
remove such objectionable items within said period, Seller shall notify
Purchaser in writing of such fact, and Purchaser shall have the election to be
exercised in writing within 5 business days after delivery to Purchaser of such
notice by Seller of either:


(a) Terminating this Agreement, in which event Escrow Agent shall return the
Deposit and all other funds and documents deposited herein to the party
depositing the same;


(b) Granting Seller a 5 day extension of time in order to effect said cure
(“Extended Cure Period”); or,


(c) Accepting the Property subject to the objectionable items




If Purchaser fails to make the election to terminate or accept title within the
5 business days period provided or after expiration of the Extended Cure Period,
as applicable, Purchaser shall be deemed to have elected to accept the Property
subject to the objectionable item. The title matters that Purchaser elects to
accept or is deemed to have elected to accept are included in the Permitted
Exceptions.


SELLER SHALL NOT BE DEEMED TO BE IN DEFAULT BY VIRTUE OF SELLER’S INABILITY OR
UNWILLINGNESS TO REMOVE OR SATISFY ANY TITLE AND/OR SURVEY MATTERS OBJECTED TO
BY PURCHASER.


The following shall be Permitted Exceptions:


(a) All restrictions and requirements as may be imposed by any governmental
authority (having jurisdiction over the Property) prior to Closing.
9
        

--------------------------------------------------------------------------------





(b) all exceptions set forth in the Title Report (which are not disapproved or
deemed disapproved pursuant to this Section 7.1).


(c) Intentionally Omitted.


(d) All other rights-of-way apparent from a visual inspection of the Property.


Once title has been approved by Purchaser under this Section, any new title
information received by Purchaser from a supplemental title report, survey, or
other source that would materially and adversely affect Purchaser's use of the
Property (collectively, "New Title Exception") shall be subject to the same
procedure provided above (and the Closing Date shall be extended commensurately
if the Closing would have occurred but for those procedures being implemented
for a New Title Exception), except that the review period shall be reduced to 5
business days.


7.2 At Closing, Seller, at Seller's expense, shall cause Title Insurance Company
to deliver to Purchaser an ALTA standard policy of title insurance in accordance
with the Title Report (“Title Policy”). If Purchaser requires an ALTA extended
policy of title insurance or any endorsements, the costs therefor in excess of
those for an ALTA standard policy (without such endorsements) shall be borne by
Purchaser. If Purchaser shall require a survey of the Property (either for its
own use or for use by a third party, including the Title Company for purposes of
issuing the ALTA extended policy), such survey shall be completed, within the
Investigation Period and obtained at Purchaser’s sole cost.


8. Date, Place and Terms of Closing.


The Closing hereunder shall take place at the Place of Closing. The Closing Date
will be on that date set forth in Section 1.6, unless extended thereby.


8.1 Items to be delivered at the Closing:


(a) At the Closing, Seller shall deliver to Purchaser each of the following
items:


(i) A Grant, Bargain and Sale Deed (attached hereto as Exhibit “C” and
incorporated herein) and Declaration Of Value (the “GBS Deed”) conveying the
Property to Purchaser, duly executed and acknowledged by Seller and in
recordable form;


(ii) A non-foreign transferor declaration as provided by the Title Insurance
Company duly executed by seller;


(iii) Any executed closing settlement statement, prepared by the Escrow Agent,
in its normal course, consistent with the terms of this Agreement;


(iv) Intentionally Omitted; and


(v) Copies of all documents, instruments, contracts and agreements not
theretofore delivered as may be reasonably required for completion of the
transaction contemplated herein.


(b) At the Closing, Purchaser shall deliver to Seller the following items:


(i) Immediately available collected funds in the form of a cashier's check drawn
on a local Las Vegas bank or wire transfer to the account of Escrow Agent in an
amount equal to the Closing Payment;
10
        

--------------------------------------------------------------------------------





(ii) Any executed closing settlement statement, prepared by the Escrow Agent, in
its normal course, consistent with the terms of this Agreement;


(iii) Intentionally Omitted; and


(iv) Copies of all documents, instruments, contracts and agreements not
theretofore delivered as reasonably required for completion of the transaction
contemplated herein.


8.2 On the Closing Date, immediately upon the conditions precedent to Closing
set forth in Sections 9 & 10 hereof having been satisfied or waived by the
applicable party, Escrow Agent shall perform the acts set forth below in the
following order:


(a) Date, as of the Closing Date, all instruments calling for a date.


(b) Prepare a Declaration of Value in such form as required by Nevada Revised
Statutes (“NRS”) 375.060 (the “Real Property Transfer Tax Declaration”).


(c) Intentionally Omitted.


(d) Record the GBS Deed.
          
(e) Deliver to Seller by wire transfer of funds an amount equal to the Closing
Payment less Seller's Closing Costs and Purchaser's Closing Costs.


(f) Deliver to Purchaser the Title Policy.


(g) Prepare and submit to the Internal Revenue Service the information return
and statement concerning the closing of the Escrow (the “Information Return”)
required by Section 6045(e) of the Internal Revenue Code of 1986, unless the
Information Return is not required under the regulations promulgated under
Section 6045(e).


8.3 The instruments that are required to be recorded under this Agreement shall
provide that the County Recorder shall return them to Escrow Agent after
recordation, and upon receipt thereof, Escrow Agent shall deliver the following:


(a) To Seller:


(i) A copy of the GBS Deed, as recorded;


(ii) Intentionally Omitted; and


(iii) Copies of the Real Property Transfer Tax Declaration.


(b) To Purchaser:


(i) The originals of the GBS Deed and the Non-foreign Transferor Declaration;


(ii) Intentionally Omitted; and


(iii) Copies of the Real Property Transfer Tax Declaration.
11
        

--------------------------------------------------------------------------------





Those provisions of this Agreement which by their terms are to be performed
after Closing or are expressly provided as surviving Closing and which, in
either such case, are not incorporated into separate documents executed and
delivered at or prior to Closing, shall survive Closing.


9. Conditions Precedent to the Obligation of Purchaser to Close.


The obligation of Purchaser to purchase the Property or to otherwise effect the
transactions contemplated by this Agreement on the Closing Date is subject, at
the option of Purchaser, to the satisfaction or fulfillment, on or prior to the
Closing Date (or earlier if indicated below), of all the following conditions
precedent to the Closing:


(a) The representations and warranties of Seller set forth in this Agreement
shall be true and correct in all material respects on and as of the Closing
Date.


(b) All the terms, conditions and covenants to be complied with and performed by
Seller, on or prior to the Closing Date, shall have been complied with or
performed in all material respects.


(c) The Property shall not have been adversely affected in any material way as a
result of fire, hurricane, tornado, storm, condemnation, expropriation, or other
casualty or act of God and there shall have been no other changes in the
Property since the date of this Agreement that would have a material adverse
effect on the value of the Property.


(d) The Title Insurance Company is willing, ready and able to close following
compliance with all of the terms, conditions and covenants of this Agreement by
the Seller.


The conditions set forth in this Section 9 are for the sole benefit of Purchaser
and Purchaser shall have the right, in Purchaser’s sole and absolute discretion,
to waive any and all of the same. If any such conditions have not been satisfied
or waived in writing by Purchaser on or prior to the Closing Date, Purchaser
shall have the right, but not the obligation, to terminate this Agreement by
giving Seller a written notice of termination and Purchaser shall promptly
receive a return of the Deposit. Such right shall be in addition to all other
rights and remedies of Purchaser under this Agreement.


10. Conditions Precedent to the Obligation of Seller to Close.


The obligation of Seller to sell the Property or to otherwise effect the
transactions contemplated by this Agreement on the Closing Date is subject, at
the option of Seller, to the satisfaction or fulfillment, on or prior to the
Closing Date, of all the following conditions precedent to the Closing.


(a) The representations and warranties of Purchaser set forth in this Agreement
shall be true and correct in all material respects on and as of the Closing
Date.


(b) All of the terms, conditions and covenants to be complied with and performed
by the Purchaser, on or prior to the Closing Date, shall have been complied with
and performed in all material respects.  


(c) All documents and instruments required to be executed by Purchaser to
consummate this Agreement on the Closing Date, shall be reasonably satisfactory
in form and substance to counsel for Seller.


12
        

--------------------------------------------------------------------------------





The conditions set forth in this Section 10 are for the sole benefit of Seller
and Seller shall have the right, in Seller’s sole and absolute discretion, to
waive any and all of the same. If any such conditions have not been satisfied or
waived in writing by Seller on or prior to the Closing Date, Seller shall have
the right, but not the obligation, to terminate this Agreement by giving
Purchaser a written notice of termination. Such right shall be in addition to
all other rights and remedies of Seller under this Agreement.


11. Intentionally Omitted.


12. Closing Costs.


12.1 All normal adjustments for the Property, including but not limited to
taxes, local improvements and assessments, municipal charges, rents, utilities,
tenant deposits including interest, prepaid rent, mortgage principal and
interest that are applicable with respect to the Property shall be adjusted as
of 12:01 a.m. on the Closing Date. All other costs or expenses not otherwise
provided for in this Agreement shall be allocated to or apportioned between
Purchaser and Seller by Escrow Agent in accordance with customary escrow
practices in county in which the Property is located.


12.2 In closing this transaction, the Escrow Agent shall charge the Seller with
the following:


(a) The full amount of real estate taxes prorated up to and including the date
of transfer of title;


(b) The cost of the Title Report, title search, and Title Policy (except the
costs therefor in excess of those for an ALTA standard policy and owner’s policy
without such endorsements shall be borne by Purchaser) in the amount of the
Purchase Price;


(c) One half of the escrow fee and one half of the real property transfer tax
imposed on the GBS Deed pursuant to NRS Chapter 375;


(d) All other charges properly borne by the Seller consistent with the terms of
this Agreement;


and immediately thereafter shall deliver to the Seller the balance of the funds,
in its hands, due under the terms hereof, and any documents due the Seller.


12.3 In closing this transaction, the Escrow Agent shall charge the Purchaser
with the following:


(a) The cost of recording the GBS Deed;


(b) That amount by which the cost of furnishing the Title Policy shall exceed
Seller’s portion of the cost as set forth in Section 7.2;


(c) One half of the escrow fee and one half of the real property transfer tax
imposed on the GBS Deed pursuant to NRS Chapter 375; and,


(d) All other charges properly borne by the Purchaser consistent with the terms
of this Agreement;


and immediately thereafter, shall deliver to the Purchaser the Title Policy, the
recorded GBS Deed or County Recorder's receipt therefor, any prorations to which
the Purchaser is entitled, and any other funds or documents due the Purchaser.


13
        

--------------------------------------------------------------------------------



12.4 Upon Closing and unless otherwise designated in writing by Purchaser, title
shall be vested in Purchaser or its assignees or nominees (if consented to by
Seller, in writing, which consent shall not be unreasonably withheld).


13. Termination.


13.1 In the event of a default by either party and/or the Closing provided for
in this Agreement does not occur, the consequences to both the Seller and the
Purchaser shall be those set forth and described in this Section 13 or as
otherwise set forth herein. Except as set forth in this Section 13 or as
otherwise set forth in this Agreement with respect to surviving obligations,
neither party shall have any enforceable claims or causes of action against the
other on account of or arising out of this Agreement in the event the Closing
does not occur.


(a)  In the event that all conditions precedent to Seller's obligation to close
have been satisfied or fulfilled on Closing Date, the Purchaser is not in
default under this Agreement, the Purchaser is present, ready, willing and able
to close on that date, but Seller declines for any reason to close or is
otherwise in default under this Agreement, then Purchaser may pursue the
following remedies as Purchaser’s sole and exclusive remedies):


(i) to waive such default; or


(ii) to terminate this Agreement; and on such termination, the Deposit and all
interest thereon will be returned to Purchaser; or


(iii) to demand specific performance (provided that Purchaser first deposits
with Escrow Agent full payment of the Purchase Price and performs any other
obligations of Purchaser hereunder required to proceed to Closing) of Seller’s
obligation to sell the Property to Purchaser pursuant to this Agreement without
any abatement in the Purchase Price or other consideration and without claim for
consequential or speculative damages.


(b) IN THE EVENT THAT ALL CONDITIONS PRECEDENT TO PURCHASER'S OBLIGATIONS TO
CLOSE HAVE BEEN SATISFIED OR FULFILLED ON THE CLOSING DATE, THE SELLER IS
PRESENT, READY, WILLING AND ABLE TO CLOSE BUT PURCHASER DECLINES FOR ANY REASON
TO CLOSE OR IS OTHERWISE IN DEFAULT UNDER THIS AGREEMENT, THEN SELLER MAY, BY
WRITTEN NOTICE TO PURCHASER AND ESCROW AGENT, TERMINATE THIS AGREEMENT AND
RECEIVE FROM ESCROW AGENT OR RETAIN, AS THE CASE MAY BE, AS ITS SOLE AND
EXCLUSIVE REMEDY, ALL OF THE DEPOSIT AND ALL EARNINGS THEREON AS SELLER'S
LIQUIDATED DAMAGES FOR THE BREACH OF THIS AGREEMENT BY PURCHASER. THEREUPON THIS
AGREEMENT SHALL TERMINATE AND THE PARTIES SHALL BE RELIEVED OF ALL FURTHER
OBLIGATIONS AND LIABILITIES, EXCEPT AS EXPRESSLY SET FORTH BELOW. IT IS
EXPRESSLY UNDERSTOOD AND AGREED BETWEEN SELLER AND PURCHASER THAT SELLER'S
ACTUAL DAMAGES FOR ANY SUCH BREACH BY PURCHASER HEREUNDER WOULD BE SUBSTANTIAL
BUT EXTREMELY DIFFICULT TO ASCERTAIN.


13.2 In the event this Agreement is terminated, Escrow Agent may charge a
termination fee equal to its actual out-of-pocket expenses incurred in
connection with the transaction contemplated
14
        

--------------------------------------------------------------------------------



hereby. If this Agreement is terminated as a result of a default, then any such
termination fee shall be paid by the defaulting party. If this Agreement is
terminated for any other reason, then any such termination fee shall be paid by
the party terminating this Agreement.


14. Easements Non-exclusive.


Except as otherwise specifically set forth herein, any easements given by
Seller, to Purchaser, pursuant to this Agreement, shall be for the non-exclusive
use of Purchaser.


15. Intentionally Omitted.


16. Entire Agreement.


This Agreement embodies the entire agreement and understanding of the parties
hereto and supersedes all previous agreements, arrangements and understandings
concerning the subject of this Agreement.


17. Amendments.


No amendment to this Agreement, no waiver of compliance with any provision or
condition hereof, and no consent provided for herein will be effective unless
evidenced by an instrument in writing executed by both parties. No waiver by
either party of any condition or other breach of any term, covenant,
representation, or warranty contained in this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a waiver of any other
condition or of the breach of any other term, representation, covenant, or
warranty contained in this Agreement.


18. Successor and Assigns.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and assigns. Purchaser or Seller may assign (if
consented to by Seller, in writing, which consent shall not be unreasonably
withheld) its rights and obligations under this Agreement to any other
person/entity provided, that any such person/entity shall agree, in writing, to
be bound by the terms and conditions of this Agreement.


19. Expense of Sale.


Seller and Purchaser shall bear their own expenses in connection with the
negotiation and consummation of the transactions contemplated by this Agreement.


20. Captions.


Captions and section headings contained in this Agreement are for convenience
only, do not form a part of this Agreement, and do not define, restrict, or
expand the text to which they refer.


21. Governing Law.


This Agreement shall be governed by and constructed and enforced in accordance
with the internal laws of the State of Nevada, with venue and jurisdiction
exclusively in the courts of Clark County, Nevada.


15
        

--------------------------------------------------------------------------------



22. Counterparts/Facsimile, Electronic Execution.


This Agreement is to be executed in any number of counterparts, each of which
shall be an original, but such counterparts together shall constitute one and
the same instrument and may be delivered by facsimile or other electronic means
in accordance with Section 1.15 above.


23. Third Parties.


Nothing in this Agreement, whether express or implied, is intended to confer any
rights or remedies under, or by reason of, this Agreement on any persons other
than the parties to it and their respective successors and assigns, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any party to this Agreement, nor shall any
provision give any third persons any right of subrogation or action against any
party to this Agreement.


24. Attorney's Fees.


In the event of default by either party hereunder, the party in default shall
pay all costs incurred by the other party as a result of said default, including
reasonable attorneys’ fees, whether incurred through initiation of legal
proceedings or otherwise.


25. Time of the Essence.


It is understood that time is of the essence of this Agreement.


26. Conflicts.


If there is a conflict between any amendments hereto executed by Seller and
Purchaser and the provisions of this Agreement, such executed amendments shall
govern.


27. Severability.


The provisions hereof shall be deemed independent and severable, and the
invalidity or partial invalidity or unenforceability of any one provision or
portion hereof shall not affect the validity or enforceability of any other
provision hereof.


28. Exhibits.


The Exhibits are considered an integral part of this Agreement and are hereby
incorporated herein, and this Agreement shall not be considered executed and/or
complete until and unless they shall be attached hereto and initialed by all
parties hereto.


29. Legal Representation.


This Agreement is the result of negotiations by and between the parties hereto
and said parties covenant that both have had the opportunity to consult with
legal representation in the preparation of this Agreement. Therefore, this
Agreement should not be construed against either party as draftsperson.


30. Brokers.


Except as set forth in Section 1.13 above, Seller represents and warrants to
Purchaser that Seller has had no dealings with any real estate brokers or
agents, or finders, in connection with the negotiation of this Agreement. Seller
shall indemnify, defend and hold harmless Purchaser from all claims,
liabilities, losses, damages, costs or expenses (including, without limitation,
attorneys' fees) for any other broker's commission or finder’s fee asserted as a
result of Seller’s act or omission in connection with this
16
        

--------------------------------------------------------------------------------



transaction. Except as set forth in Section 1.13 above, Purchaser represents and
warrants to Seller that Purchaser has had no dealings with any real estate
brokers or agents, or finders, in connection with the negotiation of this
Agreement. Purchaser shall indemnify, defend and hold harmless Seller from all
claims, liabilities, losses, damages, costs or expenses (including, without
limitation, attorneys' fees) for any other broker's commission or finder's fee
asserted as a result of Purchaser’s act or omission in connection with this
transaction. This Section 30 shall survive the Closing.


31. Further Assurances.


Each party shall, from time to time, execute and deliver such further
instruments as the other party or its counsel may reasonably request to
effectuate the intent of this Agreement, including, but not limited to,
documents necessary for compliance with the laws, ordinances, rules or
regulations of any applicable governmental authorities.
        
32. Reporting Person.


The Title Insurance Company is hereby designated as the Reporting Person (as
defined in Section 6045(e) of the Code and the regulations promulgated
thereunder) as permitted by Treasury Regulation Section 1.6045‑5(E)(5).
        
33. No Third-Party Beneficiaries.


This Agreement is intended for the exclusive benefit of Seller and Purchaser and
their respective permitted assigns and is not intended and shall not be
construed as conferring any benefit on any third party or the general public. 


34. No Recording.


Purchaser shall not record this Agreement or any reference hereto in the public
records of the jurisdiction in which the Property is located.


35. Tax Deferred Exchange.


Each of Seller and Purchaser hereby agrees to assist the other if either Seller
or Purchaser elects to effect a tax deferred Section 1031 exchange as part of
this transaction, provided that the assisting party shall incur no additional
cost, obligation, duty or liability in conjunction therewith. Each party agrees
to execute documents reasonably required by the other in connection with such
exchange, subject to the conditions set forth above. In the event an assisting
party does incur any material costs or expenses in connection with the exchange,
the other party agrees to indemnify and hold harmless the assisting party for
all such costs and expenses, including, but not limited to, reasonable
attorneys’ fees.


36. Intentionally Omitted .


37. Intentionally Omitted.


38. Confidential Material.


By executing this Agreement, Purchaser and Seller agree to keep the material
economic terms and conditions of this Agreement (the “Confidential Material)
completely confidential; provided that the parties may reveal such information
regarding the terms and provisions of this Agreement as may be necessary in
their reasonable discretion to comply with the provisions of this Agreement, the
reasonable operation and conduct of their respective businesses, or any
provision of any law, ordinance or governmental regulation. The parties shall
hold the Confidential Material provided by the other party in strictest
confidence. Neither party will disclose any of the Confidential Material in any
manner
17
        

--------------------------------------------------------------------------------



whatsoever; provided, however, that the Confidential Material may be disclosed
to those individuals (“Permitted Parties”) who need to know such information for
the purposes of evaluating the Property/this transaction, including, without
limitation, lenders, attorneys, accountants, clients, agents or representatives,
and representatives of lenders (the “Permitted Parties”). Such Permitted Parties
shall be informed by a party of the confidential nature of the Confidential
Material and shall be directed by us to treat such information with strict
confidence. Each party shall be responsible for any breach of this Agreement by
any of their Permitted Parties and agree to take all reasonable measures, at its
sole cost and expense, to restrain the Permitted Parties from prohibited or
unauthorized disclosure or use of the Confidential Material.


39. Force Majeure Delays.  


If the performance of an obligation hereunder or under any other agreement or
declaration, other than the payment of money, is expressly subject to the effect
of Force Majeure Delay, then, unless otherwise provided herein or in such other
agreement or declaration to the contrary, the effect of a Force Majeure Delay
shall be to extend the time for performance of such obligation for the
reasonable period of such Force Majeure Delay, but in no event greater than the
period of the Force Majeure Delay. “Force Majeure Delay”: shall mean delays
caused by occurrences beyond the reasonable control and without the fault,
negligence or financial inability of a party hereto or its contractors,
including, without limitation, strikes, labor disputes, utility shortages or
moratoria, fire, earthquake, floods and other out of the ordinary actions of the
elements, enemy invasion, wars, terrorism, insurrection, sabotage, laws, orders
or actions of governmental, civil or military authorities, governmental
restrictions, riot, civil commotion, terrorist activities, judicial or
administrative proceedings commenced by persons not a party to this Agreement
and unavoidable casualty.


40.Calculation of Days.


The provisions of this Agreement relative to number of days shall be deemed to
refer to calendar days, unless otherwise specified. If the date of performance
or the last day for performance of an obligation under this Agreement occurs on
a calendar day which is a Saturday, Sunday, or a day which is, in the city and
state in which Escrow Agent or the Property is located, either a legal holiday
or a day on which banking institutions are authorized by law to remain closed
for the entire day, then performance of such obligation shall be extended to the
next calendar day which is not one of such days.


41. WAIVER OF JURY TRIAL .


AS A MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, SELLER AND PURCHASER
EACH WAIVES ALL RIGHTS TO TRIAL BY JURY IF LITIGATION ARISES IN CONNECTION WITH
THIS AGREEMENT.


THE SUBMISSION OF THIS AGREEMENT FOR EXAMINATION IS NOT INTENDED TO NOR SHALL
CONSITUTE AN OFFER TO SELL, OR A RESERVATION OF, OR OPTION OR PROPOSAL OF ANY
KIND FOR THE PURCHASE OF THE PROPERTY. IN NO EVENT SHALL ANY DRAFT OF THIS
AGREEMENT CREATE ANY OBLIGATION OR LIABILITY, IT BEING UNDERSTOOD THAT THIS
AGREEMENT SHALL BE EFFECTIVE AND BINDING ONLY WHEN A COUNTERPART HEREOF HAS BEEN
EXECUTED AND DELIVERED BY EACH PARTY HERETO TO THE OTHER.


[Signatures on following page]
18
        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day,
month and year first written above.


SELLER:


BELTWAY BUSINESS PARK, L.L.C.,
a Nevada limited liability company


By:       MAJESTIC BELTWAY, LLC,
            a Nevada limited liability company,
            its Manager


By:       MAJESTIC REALTY CO.,
            a California corporation,
            its Manager




By:  /s/ Edward P. Roski, Jr.                                               


Name:  Edward P. Roski, Jr.                                              


Its:  President and Chairman of the Board                        




By:       THOMAS & MACK BELTWAY, L.L.C.,
a Nevada limited liability company,
its Manager




By:     /s/ Thomas A. Thomas                        
        Thomas A. Thomas, Manager










PURCHASER:


NV LAS DEC, LLC
a Nevada limited liability company


By: Switch, Ltd., its Manager




By:  /s/ Thomas Morton                                    


Name:    Thomas Morton                                 


Its:    President                                                 
19
        

--------------------------------------------------------------------------------





ACCEPTANCE BY ESCROW AGENT


The undersigned hereby agrees to act as escrow agent pursuant to the foregoing
Property Purchase Agreement, and hereby accepts the instructions to the escrow
agent contained in such purchase agreement. The undersigned has established
Escrow No. NCS-969567 pursuant to the terms thereof.


            First American Title insurance Company


By: ___________________________
(Signature)


Name: _________________________
Title:___________________________
Executed on: __________, 2020


20
        


--------------------------------------------------------------------------------





EXHIBIT "A"
        
Property Description


[See Attached]




21
        


--------------------------------------------------------------------------------



EXHIBIT A








THE SOUTHEAST QUARTER (SE 1/4) OF THE NORTHEAST QUARTER (NE 1/4) OF THE
SOUTHEAST QUARTER (SE 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SECTION 1,
TOWNSHIP 22, SOUTH, RANGE 60 EAST, M.D.B. & M., CLARK COUNTY, NEVADA.
EXCEPTING THEREFROM THE INTEREST CONVEYED TO THE COUNTY OF CLARK BY DEED
RECORDED DECEMBER 30, 1996 IN BOOK 961230 AS DOCUMENT NO. 01930 OF OFFICIAL
RECORDS.
FURTHER EXCEPTING THEREFROM THAT PORTION CONVEYED TO COUNTY OF CLARK BY GRANT,
BARGAIN, SALE AND DEDICATION DEED RECORDED DECEMBER 19, 2014 IN BOOK 20141219 AS
INSTRUMENT NO. 01050 OF OFFICIAL RECORDS.




--------------------------------------------------------------------------------



EXHIBIT "B"




APN No.: _________


RECORDING REQUESTED BY, AND
WHEN RECORDED, RETURN TO:


______________________________
______________________________
______________________________




(Space above line for Recorder’s use only)


GRANT BARGAIN AND SALE DEED


        ______________________________ (“Grantor”), in consideration of the sum
of TEN DOLLARS ($10.00) and other good and valuable consideration, the receipt
of which is hereby acknowledged, does hereby Grant, Bargain, Sell and Convey to
____________________, a __________, (“Grantee”) all right, title and interest
in, to and under the tracts, pieces or parcels of real property situated in the
County of Clark, State of Nevada, more particularly described in Attachment A
attached hereto and incorporated herein by reference, together with all
improvements thereon and all and singular the tenements, hereditaments and
appurtenances thereunto belonging or in any way appertaining (collectively the
“Property”).


SUBJECT TO all real estate taxes not yet delinquent; covenants, conditions,
restrictions, easements, rights of way and other matters of record; applicable
laws, ordinances, statutes, orders, requirements and regulations to which the
Property is subject, including, without limitation, all building, zoning and
environmental laws and requirements; and any state of facts which a new or
updated survey or physical inspection of the Property might disclose.




Dated as of the ________ day of _________________, 20__.




[Signatures on Following Page]
22

--------------------------------------------------------------------------------



_____________________________,
a Nevada limited liability company


By:___________________________


Title:___________________________










STATE OF NEVADA )
          )
COUNTY OF CLARK )




        This instrument was acknowledged before me on __________________, 20__,
by __________ _________________________ of __________________________, a Nevada
limited liability company.




__________________________________________
(Signature of notary officer)


23